Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
	With respect to claim 1, the prior art does not teach teaches an impedance calibration circuit, comprising:
	a first calibration circuit  adapted to be coupled to an external resistance through a pad and generating a first voltage according to a first control signal;
	a second calibration circuit generating a second voltage and a third voltage according to the first control signal, a second control signal, and a third control signal;
	a switch circuit coupled to the first calibration circuit and the second calibration circuit, wherein the switch circuit selectively provides the first voltage, the second voltage, and the third voltage to a first node and a second node; and
a control circuit coupled to the switch circuit at the first node and the second node, wherein the control circuit performs comparisons of voltages of the first node and the second node respectively with a first reference signal and a second reference 
	wherein in a first time interval, the switch circuit provides the first voltage to the first node and the second node, and
	wherein in a second time interval, the switch circuit provides the second voltage to the first node and the second node, or provides the second voltage and the third voltage respectively to the first node and the second node.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art

a.	Michioka (US 2021/0367596) teaches an impedance calibration circuit.
b.	Tan et al. (US 9.369,128) teaches an impedance calibration circuit.
c.	Jeong (US 2015/0091611) teaches an impedance calibration circuit.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON P LE/Primary Examiner, Art Unit 2844